STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

DEBRA AND           RUSSELL              MARBURY                                                         NO.         2021     CW    1599


VERSUS


CRACKER           BARRELL       OLD        COUNTRY                                                             MARCH        21,     2022

STORE,        INC.       AND        SAFETY

NATIONAL           CASUALTY
CORPORATION




In    Re:           Cracker                Barrel          Old             Country               Store,               Inc.,         Safety
                    National               Casualty             Corporation,                     Allied          World           National

                    Assurance                 Company,              and        Megan        Childers,                 applying            for

                    supervisory                     writs,               19th         Judicial                 District             Court,

                    Parish           of    East       Baton             Rouge,       No.       668, 769.




BEFORE:             GUIDRY,              HOLDRIDGE,          AND          CHUTZ,           JJ.



        WRIT         GRANTED.                 The     trial               court'      s     April              26,        2021      ruling
granting            the        plaintiffs'                 motion               for         adverse              presumption             is
reversed.               Spoliation                  of      evidence                  generally                  refers             to        an

intentional destruction of                                 evidence              for the             purpose              of depriving
opposing            parties              of    its        use.           BancorpSouth                 Bank           v.     Kleinpeter

Trace,        L. L. C.,         2013-- 1396 (             La.           App.     1st       Cir.       10/ 1/ 14),             155       So. 3d
614,        639.        The     trial            court      abused              its       discretion                 in    granting           an
adverse           instruction                 on    spoliation                 of     evidence             where           plaintiffs,

Debra         and         Russell              Marbury,                  have         not           presented               sufficient

evidence           that       the         defendants,                   Cracker           Barrel         Old         Country        Store,

Inc.,         Safety                National        Casualty                        Corporation,                      Allied            World
National            Assurance                  Company, and                     Megan            Childers (                hereinafter
 Cracker            Barrel"),                 intentionally                    destroyed             evidence              to      deprive
them        of      its       use          and      where               Cracker           Barrel          provided               adequate

reasons           for     the       loss       of    the    evidence.                 See        Id.,      155        So. 3d       at    639.

Accordingly,               plaintiffs'                motion              for    instruction                   on     spoliation              of
evidence           and    the        adverse          presumption                   is     denied.


                                                                        JMG
                                                                        WRC



        Holdridge,                   J.,         concurs.                From         the        writ           application,                  it
appears            that       the        contact          information                    for     Justin              Richardson           has
been        located,          and        the       last    known           address             of    the        former        employee,
Kaitlin           Jones,        has        been       provided.                Therefore,                it      is       uncertain           at

this         time        as         to     whether              a        spoliation                 instruction                  will         be
required.            For      these           reasons,              I    agree        to    reverse             the        decision           of
the     trial        court          but       would        allow           the      issue           to    be         revisited           at    a

later date depending upon further discovery in this case.


COURT        OF    APPEAL,           FIRST         CIRCUIT




        DEPUTY          CLE     K    OF       COURT
                  FOR    THE        COURT